UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1416



ALICE BERTILLE MBANG,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.




                            No. 06-2078



ALICE BERTILLE MBANG,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A97-624-334)


Submitted:   September 12, 2007           Decided:   October 11, 2007
Before SHEDD and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Stephen D. Booker, UNITED STATES DEPARTMENT OF
JUSTICE, Dallas, Texas, for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In    these   consolidated   petitions      for   review,   Alice

Bertille Mbang, a native and citizen of Cameroon, petitions for

review of two separate orders of the Board of Immigration Appeals

(“Board”) (1) adopting and affirming the immigration judge’s denial

of her requests for asylum, withholding of removal, and protection

under the Convention Against Torture; and (2) denying her motion to

reopen immigration proceedings.

          In her petition for review in No. 06-1416, Mbang first

challenges the determination that she failed to establish her

eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence [s]he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                 We have

reviewed the evidence of record and conclude that Mbang fails to

show that the evidence compels a contrary result.           Accordingly, we

cannot grant the relief that she seeks.

          Additionally, we uphold the denial of Mbang’s request for

withholding    of   removal.     “Because   the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft, 378


                                  - 3 -
F.3d 361, 367 (4th Cir. 2004).     Because Mbang fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Mbang fails to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).    We find that Mbang failed to make

the requisite showing before the immigration court.     Accordingly,

we deny the petition for review in No. 06-1416.

          In No. 06-2078, Mbang contends that the Board abused its

discretion in denying her motion to reopen immigration proceedings

based on new evidence.    We have reviewed the record and the Board’s

order and find that no abuse of discretion occurred.    See 8 C.F.R.

§ 1003.2(a) (2007).   Accordingly, we deny the petition for review

for the reasons stated by the Board.     See In Re: Mbang, No. A97-

624-334 (B.I.A. Sept. 7, 2006).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITIONS DENIED




                                 - 4 -